Case 5:18-cv-01585-DMG-SHK Document 43 Filed 08/31/20 Page 1 of 2 Page ID #:251




   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10                             WESTERN DIVISION
  11
  12 MICHAEL ERNESTO AROCHA,                 Case No.: ED CV 18-1585-DMG (SHKx)
  13                                         ORDER ON STIPULATION OF THE
                  Plaintiff,                 PARTIES AND JOINT REQUEST
  14                                         FOR DISMISSAL WITH
            v.                               PREJUDICE AS TO DEFENDANTS
  15                                         [42]
     THE COUNTY OF RIVERSIDE,
  16 CALIFORNIA; DEPUTY HEUER;
     DEPUTY KERR; STANLEY SNIFF,
  17 JR.; AND DOES 1-10,
  18              Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:18-cv-01585-DMG-SHK Document 43 Filed 08/31/20 Page 2 of 2 Page ID #:252




   1        Pursuant to the parties’ joint stipulation [Doc. # 42], and good cause
   2 appearing,
   3        IT IS HEREBY ORDERED THAT the above-captioned action is dismissed
   4 with prejudice as to Defendants COUNTY OF RIVERSIDE, DEPUTY HEUER and
   5 DEPUTY KERR. Plaintiff and Defendants shall bear their own costs. All
   6 scheduled dates and deadlines are VCATED.
   7 IT IS SO ORDERED.
   8
   9 DATED: August 31, 2020                 _____________________________________
                                            DOLLY M. GEE
  10
                                            UNITED STATES DISTRICT JUDGE
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                2
